

116 S3137 IS: Parental Right to Know Act
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3137IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Lee (for himself, Mr. Lankford, Mr. Cramer, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend titles XIX and XXI of the Social Security Act to require hospitals and certain other
			 participating providers under Medicaid or the Children's Health Insurance
			 Program to disclose the provider's policy on parental access to the
			 medical records of minors, and for other purposes.
	
 1.Short titleThis Act may be cited as the Parental Right to Know Act.
		2.Parental access to medical records disclosure
			 requirements under Medicaid and CHIP
 (a)MedicaidSection 1902(w) of the Social Security Act (42 U.S.C. 1396a(w)) is amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking For purposes of and all that follows through adult individuals and inserting For purposes of subsection (a)(57) and sections 1903(m)(1)(A) and 1919(c)(2)(E), the requirements of this subsection are that a provider or organization (as the case may be) maintain written policies and procedures with respect to all individuals, and in the case of any minor individuals (as defined in paragraph (4)(B)) with respect to the parents and legal guardians of such individuals,; and
 (B)in subparagraph (A)— (i)in clause (i), by striking , and and inserting a semicolon;
 (ii)in clause (ii), by adding and after the semicolon; and (iii)by inserting after clause (ii), the following:
							
 (iii)the provider's or organization's written policies respecting parental access to the medical records of a minor individual;;
 (2)in paragraph (2), by striking adult individual and inserting individual, and in the case of a minor individual, to at least 1 parent or legal guardian of the minor individual;
 (3)in paragraph (3), by striking section and inserting subsection; and (4)in paragraph (4)—
 (A)by striking subsection, the term and inserting “subsection—  (A)the term; and
 (B)by adding at the end the following:  (B)the term minor individual means an individual who is an unemancipated individual who has not attained 18 years of age..
 (b)Application to CHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended— (1)by redesignating subparagraphs (D) through (S) as subparagraphs (E) through (T), respectively; and
 (2)by inserting after subparagraph (C) the following:  (D)Subsections (a)(57) and (w) of section 1902 (relating to maintenance of written policies and procedures respecting advance directives and parental access to the medical records of minor individuals)..
				(c)Effective date
 (1)In generalSubject to paragraph (2), the amendments made by this section shall apply to provider agreements entered into or renewed on or after January 1, 2020.
 (2)Exception for state legislationIn the case of a State plan under title XIX or XXI of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act.